Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to arguments
	Regarding the rejections under U.S.C. 101, the applicant’s arguments and amendments have been fully considered but are not persuasive. Representative claim 1 does recite an abstract idea (mental process) without significantly more (see rejection of claim 1 under U.S.C. 101 below). The steps of determining ACL data for a route, associating the data with waypoints, and selecting a route based on weighted criteria all encompass simple judgements formed in the mind of a person (e.g. driver), and are therefore  mental processes. The step of receiving a user input is mere data gathering (see rejection of claim 1 under U.S.C. 101 below).
	The claims do not recite specific limitations that effect a useful result or technological improvement. The steps of determining ACL data for a route, associating the data with waypoints, and selecting a route based on weighted criteria all encompass simple judgements formed in the mind of a person (e.g. driver), and are therefore mental processes. Additionally, the limitations are stated at a high level of generality and do not explain how the function of a computer itself or any other technology is improved.
	Regarding the rejections under U.S.C. 102 and 103, the applicant’s arguments and amendments have been fully considered but are not persuasive. The new claim language (e.g. claim language involving weights) has been rejected by the original prior art. See rejections under U.S.C. 102 and 103 below for further explanation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-6:
101 Analysis – Step 1:
Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A computer-implemented method, comprising: obtaining a starting location and a destination location; determining a plurality of routes from the starting location to the destination location; determining an ACL value associated with a first waypoint in a first route included in the plurality of routes; determining an ACL value for the first route based on at least the ACL value associated with the first waypoint; receiving a user input selecting a first mode of operation included in a plurality of modes of operation; selecting the first route based on the ACL value for the first route weighted by a first weight and at least one other criterion associated with the first route weighted by a second weight, wherein the first weight and the second weight are identified based on the first mode of operation; and transmitting the first route for output.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining an ACL value associated with a first waypoint…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea(s)”):
A computer-implemented method, comprising: obtaining a starting location and a destination location; determining a plurality of routes from the starting location to the destination location; determining an ACL value associated with a first waypoint in a first route included in the plurality of routes; determining an ACL value for the first route based on at least the ACL value associated with the first waypoint; receiving a user input selecting a first mode of operation included in a plurality of modes of operation; selecting the first route based on the ACL value for the first route weighted by a first weight and at least one other criterion associated with the first route weighted by a second weight, wherein the first weight and the second weight are identified based on the first mode of operation; and transmitting the first route for output.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitation of “receiving a user input…” the examiner submits that this limitation is insignificant extra-solution activity that merely use a computer to perform the process. In particular, the receiving step is recited at a high level of generality and amounts to mere pre-solution data gathering, which is a form of insignificant extra-solution activity. Additionally, regarding the additional limitation of “transmitting the first route for output” the examiner submits that this limitation is insignificant extra-solution activity that merely use a computer to perform the process. In particular, the transmitting step is recited at a high level of generality and amounts to mere post-solution data transmitting, which is a form of insignificant extra-solution activity. Finally, the statement of “computer-implemented” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving…” and “transmitting…” amount to nothing more than applying the exception using a generic computer component, and is nothing more than well-understood, routine and conventional data gathering. MPEP 2106.05(d)(II)(i) (disclosing that Receiving or Transmitting data over a network is considered WURC) Generally applying an exception using a generic computer component cannot provide an inventive concept. As discussed above, the examiner submits that these limitations are insignificant extra-solution activities.

Dependent claim(s) 2-6 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-7 are not patent eligible under the same rationale as provided for in the rejection of claim 1.

Claim 7:
101 Analysis – Step 1:
Claim 7 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Claim 7 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 7 recites:
The method of claim 1, further comprising: determining a user ACL based on data from one or more sensors; determining that the user ACL exceeds a threshold; in response to determining that the user ACL exceeds the threshold, determining a second route from a second starting location to the destination location; and transmitting the second route for output.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining a user ACL based on data from one or more sensors” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea(s)”):
The method of claim 1, further comprising: determining a user ACL based on data from one or more sensors; determining that the user ACL exceeds a threshold; in response to determining that the user ACL exceeds the threshold, determining a second route from a second starting location to the destination location; and transmitting the second route for output.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitation of “transmitting the second route for output” the examiner submits that this limitation is insignificant extra-solution activity that merely use a computer to perform the process. In particular, the transmitting step is recited at a high level of generality and amounts to mere post-solution data transmitting, which is a form of insignificant extra-solution activity.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B:
	Regarding Step 2B of the 2019 PEG, claim 7 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “transmitting…” amounts to nothing more than applying the exception using a generic computer component, and is nothing more than well-understood, routine and conventional data gathering. MPEP 2106.05(d)(II)(i) (disclosing that Receiving or Transmitting data over a network is considered WURC) Generally applying an exception using a generic computer component cannot provide an inventive concept. As discussed above, the examiner submits that these limitations are insignificant extra-solution activities.

Claims 8-10:
101 Analysis – Step 1:
	Claim 8 is directed toward a method (process).
101 Analysis – Step 2A, Prong I:
Dependent claim 8 recites:
The method of claim 1, further comprising: generating affective-cognitive (AC) quality information associated with the first route; and transmitting the AC quality information associated with the first route for output.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “generating affective-cognitive (AC) quality information…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II:
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea(s)”):
The method of claim 1, further comprising: generating affective-cognitive (AC) quality information associated with the first route; and transmitting the AC quality information associated with the first route for output.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitation of “transmitting the AC quality information…” the examiner submits that this limitation is insignificant extra-solution activity that merely use a computer to perform the process. In particular, the transmitting step is recited at a high level of generality and amounts to mere post-solution data transmitting, which is a form of insignificant extra-solution activity.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.
101 Analysis – Step 2B:
Regarding Step 2B of the 2019 PEG, claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. For instance, “transmitting the AC quality information…” is nothing more than well-understood, routine and conventional data gathering. MPEP 2106.05(d)(II)(i) (disclosing that Receiving or Transmitting data over a network is considered WURC). 

Dependent claim(s) 9-10 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 9-10 are not patent eligible under the same rationale as provided for in the rejection of claim 8.

Claims 11-19:
101 Analysis – Step 1:
	Claims 11-16 are drawn to a system (i.e., a manufacture) and claims 17-19 are drawn to a machine.
101 Analysis – Step 2A, Prong I; Step 2A, Prong II; Step 2B: 
Claims 11 and 17 recite the same or highly similar limitations as those discussed above in representative claim 1 and dependent claim 8. The claims are therefore found to be ineligible under 35 USC §101 for the same reasons as stated above.

Dependent claim(s) 12-16 and 18-19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 12-16 and 18-19  are not patent eligible under the same rationale as provided for in the rejection of claims 11 and 17.

Claim 20:
101 Analysis – Step 1:
	Claims 20 is drawn to a machine.
101 Analysis – Step 2A, Prong I:
Dependent claim 20 recites:
The one or more computer-readable media of claim 17, including instructions that, when executed by the one or more processors, further cause the one or more processors to perform the steps of: receiving a selection of the first route; generating a set of navigation instructions associated with the first route; and transmitting, for output, the set of navigation instructions associated with the first route.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “generating a set of navigation instructions…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II:
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea(s)”):
The one or more computer-readable media of claim 17, including instructions that, when executed by the one or more processors, further cause the one or more processors to perform the steps of: receiving a selection of the first route; generating a set of navigation instructions associated with the first route; and transmitting, for output, the set of navigation instructions associated with the first route.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitation of “transmitting, for output, the set of navigation instructions…” the examiner submits that this limitation is insignificant extra-solution activity that merely use a computer to perform the process. In particular, the transmitting step is recited at a high level of generality and amounts to mere post-solution data transmitting, which is a form of insignificant extra-solution activity. Additionally, the statement of “computer-readable media” and “one or more processors” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.
101 Analysis – Step 2B:
Regarding Step 2B of the 2019 PEG, dependent claim 20 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. For instance, “transmitting the AC quality information…” is nothing more than well-understood, routine and conventional data gathering. MPEP 2106.05(d)(II)(i) (disclosing that Receiving or Transmitting data over a network is considered WURC). 

Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-13, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fouad et al. US 20190162549 A1 (hereinafter Fouad).

Regarding claim 1, Fouad discloses a computer-implemented method ([0014] "In embodiments, a computer-implemented method for vehicle navigation comprises…"), comprising:
obtaining a starting location and a destination location ([0052]  "A vehicle occupant wishes to travel from a starting location 310, near Anytown, to a destination location 312, near W. Anytown.");
determining a plurality of routes from the starting location to the destination location ([0052] "A plurality of travel routes exists, where each route can be partitioned into one or more segments.");
determining an ACL value associated with a first waypoint in a first route included in the plurality of routes ([0052] "A plurality of travel routes exists, where each route can be partitioned into one or more segments. The partitioning can be based on one or more cognitive states of a vehicle occupant…" Examiner notes that a “segment” can be a “waypoint” under broadest reasonable interpretation.);
determining an ACL value for the first route based on at least the ACL value associated with the first waypoint ([0053] “The travel routes can include first route, which comprises travel route segments 320, 322, 326, and 328… Based on a cognitive state such as stress, the various segments can be rated for low stress, moderate stress, high stress, etc.” Examiner notes that the segments are assigned stress ratings, and the routes comprise of segments. Therefore, a stress rating is determined for the route.);
receiving a user input selecting a first mode of operation included in a plurality of modes of operation ([0047] The updating of the proposed vehicle route can include recommending an alternative route, presenting vehicle occupant selectable routes, etc.”);
selecting the first route based on the ACL value for the first route ([0056] "The specific route can be chosen based on lowest stress, least traffic, best view, shortest route, and so on.") weighted by a first weight and at least one other criterion associated with the first route weighted by a second weight ([0113] “When the outcome is based on a mood, emotional state, mental state, cognitive state, etc., of an individual, then a positive mood, emotion, mental state, or cognitive state can be used to adjust the model and algorithm… When positive outcomes are encountered, the positive outcomes can be reinforced by changing weighting values within the model, algorithm, etc.”), wherein the first weight and the second weight are identified based on the first mode of operation; ([0113] “Thus, the learning model, algorithm, etc., learns from the outcomes that result from taking the action or combination of actions.”)
and transmitting the first route for output. ([0014] "The rendering the information can include showing the information on an in-dashboard display…")

Regarding claim 2, Fouad discloses the method of claim 1, wherein determining the ACL value associated with the first waypoint comprises
obtaining ACL data associated with the first waypoint. ([0050] "In embodiments, the aggregated cognitive state data for one or more segments of the vehicle travel route can include a vehicle route mood map. The vehicle route mood map can be used to show whether the one or more segments of the vehicle travel route make the vehicle occupants, happy, sad, angry, stressed, etc." Examiner notes that the segments disclosed by Fouad are waypoints under broadest reasonable interpretation.)

Regarding claim 3, Fouad discloses the method of claim 2, wherein determining the ACL value associated with the first waypoint comprises
determining an aggregate ACL value associated with the first waypoint. ([0050] "In embodiments, the aggregated cognitive state data for one or more segments of the vehicle travel route can include a vehicle route mood map. The vehicle route mood map can be used to show whether the one or more segments of the vehicle travel route make the vehicle occupants, happy, sad, angry, stressed, etc." Examiner notes that the segments disclosed by Fouad are waypoints under broadest reasonable interpretation.)

Regarding claim 4, Fouad discloses the method of claim 1, wherein determining the ACL value associated with the first waypoint comprises
determining a cumulative ACL value for the first route. ([0050] "In embodiments, the aggregated cognitive state data for one or more segments of the vehicle travel route can include a vehicle route mood map. The vehicle route mood map can be used to show whether the one or more segments of the vehicle travel route make the vehicle occupants, happy, sad, angry, stressed, etc." [0056] "The specific route can be chosen based on lowest stress, least traffic, best view, shortest route, and so on.")

Regarding claim 6, Fouad discloses the method of claim 1, wherein the ACL data associated with the first waypoint comprises
ACL data associated with a defined time period. (Fig. 5; [0066] "In some embodiments, the selected portions include tags identifying at least two different timestamps so that samples can be distributed over a period of time." [0058] " A first event 520 can indicate an action that the individual took… A second event 522 can indicate another action or event in a similar manner.")

With regard to claim 8, Fouad discloses the method of claim 1, further comprising: 
generating affective-cognitive (AC) quality information associated with the first route ([0053] "Based on a cognitive state such as stress, the various segments can be rated for low stress, moderate stress, high stress, etc. The ratings of segments can be based on other cognitive states.");
	and transmitting the AC quality information associated with the first route for output. ([0121] "The network 1710, Internet, intranet, or another computer network, can be used for communication among various machines.")

Regarding claim 9, Fouad discloses the method of claim 8, wherein the AC quality information comprises
an AC quality rating of the first route. (([0053] "Based on a cognitive state such as stress, the various segments can be rated for low stress, moderate stress, high stress, etc. The ratings of segments can be based on other cognitive states.") 

With regard to claim 10, Fouad discloses the method of claim 8, wherein the AC quality information comprises
an AC quality rating associated with a first portion of the first route. ([0053] "Based on a cognitive state such as stress, the various segments can be rated for low stress, moderate stress, high stress, etc. The ratings of segments can be based on other cognitive states.")

With regard to claim 11, Fouad discloses a system, comprising:
	a memory storing an application ([0124] "Some embodiments comprise a computer system for vehicle navigation comprising: a memory which stores instructions…");
	and a processor that, when executing the application, is configured to ("…one or more processors attached to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to…"):
	obtain a starting location and a destination location ([0052]  "A vehicle occupant wishes to travel from a starting location 310, near Anytown, to a destination location 312, near W. Anytown.");
	determine a plurality of routes from the starting location to the destination location ([0052] "A plurality of travel routes exists, where each route can be partitioned into one or more segments.");
determine an ACL value associated with a first waypoint in a first route included in the plurality of routes ([0052] "A plurality of travel routes exists, where each route can be partitioned into one or more segments. The partitioning can be based on one or more cognitive states of a vehicle occupant…" Examiner notes that a “segment” can be a “waypoint” under broadest reasonable interpretation.);
determine an ACL value for the first route based on at least the ACL value associated with the first waypoint ([0053] “The travel routes can include first route, which comprises travel route segments 320, 322, 326, and 328… Based on a cognitive state such as stress, the various segments can be rated for low stress, moderate stress, high stress, etc.” Examiner notes that the segments are assigned stress ratings, and the routes comprise of segments. Therefore, a stress rating is determined for the route.);
receive a user input selecting a first mode of operation included in a plurality of modes of operation ([0047] The updating of the proposed vehicle route can include recommending an alternative route, presenting vehicle occupant selectable routes, etc.”);
selecting the first route based on the ACL value for the first route ([0056] "The specific route can be chosen based on lowest stress, least traffic, best view, shortest route, and so on.") weighted by a first weight and at least one other criterion associated with the first route weighted by a second weight ([0113] “When the outcome is based on a mood, emotional state, mental state, cognitive state, etc., of an individual, then a positive mood, emotion, mental state, or cognitive state can be used to adjust the model and algorithm… When positive outcomes are encountered, the positive outcomes can be reinforced by changing weighting values within the model, algorithm, etc.”), wherein the first weight and the second weight are identified based on the first mode of operation; ([0113] “Thus, the learning model, algorithm, etc., learns from the outcomes that result from taking the action or combination of actions.”)
	transmit the first route for output. ([0014] "The rendering the information can include showing the information on an in-dashboard display…")

With regard to claim 12, Fouad discloses the system of claim 11, determining the ACL value associated with the first waypoint comprises 
determining an aggregate ACL value associated with the first waypoint. ([0050] "In embodiments, the aggregated cognitive state data for one or more segments of the vehicle travel route can include a vehicle route mood map. The vehicle route mood map can be used to show whether the one or more segments of the vehicle travel route make the vehicle occupants, happy, sad, angry, stressed, etc." Examiner notes that the segments disclosed by Fouad are waypoints under broadest reasonable interpretation.)

With regard to claim 13, Fouad discloses the system of claim 11, wherein determining the ACL value for the first route comprises
determining an cumulative ACL value for the first route. ([0050] "In embodiments, the aggregated cognitive state data for one or more segments of the vehicle travel route can include a vehicle route mood map. The vehicle route mood map can be used to show whether the one or more segments of the vehicle travel route make the vehicle occupants, happy, sad, angry, stressed, etc.")

With regard to claim 15, Fouad discloses the system of claim 11, wherein the processor, when executing the application, is configured to
obtain ACL data associated with the first waypoint ([0050] "In embodiments, the aggregated cognitive state data for one or more segments of the vehicle travel route can include a vehicle route mood map. The vehicle route mood map can be used to show whether the one or more segments of the vehicle travel route make the vehicle occupants, happy, sad, angry, stressed, etc." Examiner notes that the segments disclosed by Fouad are waypoints under broadest reasonable interpretation.) and with a defined period of time ([0042] “…the augmenting the analyzing can be based on other information such as physiological information… The flow 100 further includes tagging the cognitive state data with sensor data 126… the sensor data can include… time of day…”)


With regard to claim 17, Fouad discloses one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors ([0047] "Various embodiments of the flow 100 can be included in a computer program product embodied in a non-transitory computer readable medium that includes code executable by one or more processors."), cause the one or more processors to perform the steps of:
obtaining a starting location and a destination location ([0052]  "A vehicle occupant wishes to travel from a starting location 310, near Anytown, to a destination location 312, near W. Anytown.");
determining a plurality of routes from the starting location to the destination location ([0052] "A plurality of travel routes exists, where each route can be partitioned into one or more segments.");
determining an ACL value associated with a first waypoint in a first route included in the plurality of routes ([0052] "A plurality of travel routes exists, where each route can be partitioned into one or more segments. The partitioning can be based on one or more cognitive states of a vehicle occupant…" Examiner notes that a “segment” can be a “waypoint” under broadest reasonable interpretation.);
determining an ACL value for the first route based on at least the ACL value associated with the first waypoint ([0053] “The travel routes can include first route, which comprises travel route segments 320, 322, 326, and 328… Based on a cognitive state such as stress, the various segments can be rated for low stress, moderate stress, high stress, etc.” Examiner notes that the segments are assigned stress ratings, and the routes comprise of segments. Therefore, a stress rating is determined for the route.);
receiving a user input selecting a first mode of operation included in a plurality of modes of operation ([0047] The updating of the proposed vehicle route can include recommending an alternative route, presenting vehicle occupant selectable routes, etc.”);
selecting the first route based on the ACL value for the first route ([0056] "The specific route can be chosen based on lowest stress, least traffic, best view, shortest route, and so on.") weighted by a first weight and at least one other criterion associated with the first route weighted by a second weight ([0113] “When the outcome is based on a mood, emotional state, mental state, cognitive state, etc., of an individual, then a positive mood, emotion, mental state, or cognitive state can be used to adjust the model and algorithm… When positive outcomes are encountered, the positive outcomes can be reinforced by changing weighting values within the model, algorithm, etc.”), wherein the first weight and the second weight are identified based on the first mode of operation; ([0113] “Thus, the learning model, algorithm, etc., learns from the outcomes that result from taking the action or combination of actions.”)
and transmitting the first route for output. ([0014] "The rendering the information can include showing the information on an in-dashboard display…")

With regard to claim 18, Fouad discloses the one or more computer-readable media of claim 17, wherein determining the ACL value associated with the first waypoint comprises
obtaining ACL data associated with the first waypoint ([0050] "In embodiments, the aggregated cognitive state data for one or more segments of the vehicle travel route can include a vehicle route mood map. The vehicle route mood map can be used to show whether the one or more segments of the vehicle travel route make the vehicle occupants, happy, sad, angry, stressed, etc." Examiner notes this requires obtaining ACL data. Examiner notes that the segments disclosed by Fouad are waypoints under broadest reasonable interpretation.)

With regard to claim 19, Fouad discloses the one or more computer-readable media of claim 17, including instructions that, when executed by the one or more processors, further cause the one or more processors to perform the steps of:
Fouad additionally discloses generating affective-cognitive (AC) quality information associated with the first route ([0053] "Based on a cognitive state such as stress, the various segments can be rated for low stress, moderate stress, high stress, etc. The ratings of segments can be based on other cognitive states.");
	and transmitting the AC quality information associated with the first route for output. ([0121] "The network 1710, Internet, intranet, or another computer network, can be used for communication among various machines.")


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable
over Fouad in view of Chintakindi US 9625266 B1 (hereinafter Chintakindi).

	With regard to claim 5, Fouad discloses the method of claim 2, wherein the ACL data associated with the first waypoint comprises
	or current ACL data. (Examiner also notes that at least a camera is used to obtain current ACL data: [0013] “An in-vehicle imaging device such as a camera is used to collect cognitive state data from an occupant of the vehicle.”)
	Examiner notes for clarity that current or historic ACL data is claimed, but the following citation has been included in the interest of compact prosecution: Fouad does not explicitly disclose the following elements. However, Chintakindi does disclose historical ACL data ([Column 4, lines 40-43]  "For example, the mathematical algorithm may include one or more weighting variables that may be adjusted based on a particular driver's profile, driving history, historical road frustration index values, and/or the like.")
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method involving ACL data as disclosed by Fouad by adding the historical road frustration index values as disclosed by Chintakindi in order to provide further context and to better inform the data with historical information regarding a route.	

Regarding claim 7, Fouad discloses the method of claim 1, further comprising:
determining a user ACL based on data from one or more sensors ([0013] “An in-vehicle imaging device such as a camera is used to collect cognitive state data from an occupant of the vehicle.”);
in response to determining that the user ACL [increases] ([0047] “…reasons for a route be updated, such as the occupant becoming more stressed…”), determining a second route from a second starting location to the destination location ([0047] “The flow 100 further includes updating a proposed vehicle travel route 152 based on the cognitive state data and the information that was updated… In embodiments, the vehicle travel route is updated automatically without user intervention.”);
and transmitting the second route for output. ([0014] "The rendering the information can include showing the information on an in-dashboard display…")
Fouad does not explicitly disclose the following element. However, Chintakindi does disclose determining that the user ACL exceeds a threshold ([column 6 lines 15-17] "In some cases, a personalized algorithm may utilize one or more thresholds to indicate a level of frustration…");
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method involving ACL data as disclosed by Fouad by adding the threshold as disclosed by Chintakindi in order to set a condition for a reaction.

With regard to claim 14, Fouad discloses the system of claim 11, wherein the processor, when executing the application, is configured to 
Obtain […] current ACL data associated with the first waypoint ([0050] "In embodiments, the aggregated cognitive state data for one or more segments of the vehicle travel route can include a vehicle route mood map. The vehicle route mood map can be used to show whether the one or more segments of the vehicle travel route make the vehicle occupants, happy, sad, angry, stressed, etc." Examiner notes that the segments disclosed by Fouad are waypoints under broadest reasonable interpretation. Examiner also notes that at least a camera is used to obtain current ACL data: [0013] “An in-vehicle imaging device such as a camera is used to collect cognitive state data from an occupant of the vehicle.”)
Examiner notes for clarity that current or historic ACL data is claimed, but the following citation has been included in the interest of compact prosecution: Fouad does not explicitly disclose the following elements. However, Chintakindi does disclose obtain […] historical ACL data ([Column 4, lines 40-43]  "For example, the mathematical algorithm may include one or more weighting variables that may be adjusted based on a particular driver's profile, driving history, historical road frustration index values, and/or the like.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method involving ACL data as disclosed by Fouad by adding the historical road frustration index values as disclosed by Chintakindi in order to provide further context and to better inform the data with historical information regarding a route.

With regard to claim 16, Fouad discloses the system of claim 11, wherein the system further comprises
	Fouad additionally discloses one or more sensors ([0013] "Other in-vehicle sensors can include a microphone for collecting voice data or audio data, and sensors to collect physiological data."),
	and the processor is further configured to:
	determine a user ACL based on data from the one or more sensors ([0042] " The flow 100 further includes tagging the cognitive state data with sensor data 126.");
in response to determining that the user ACL exceeds the threshold, determine a second route from a second starting location to the destination location ([0043] "The updating of information about the travel route can make recommendations to occupants of vehicles, where the recommendations can include taking a break, seeking an alternative travel route, and the like.");
and transmit the second route for output. ([0014] "The rendering the information can include showing the information on an in-dashboard display…")
Fouad does not explicitly disclose the following elements. However, Chintakindi does disclose determine that the user ACL exceeds a threshold ([column 6 lines 15-17] "In some cases, a personalized algorithm may utilize one or more thresholds to indicate a level of frustration…");
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method involving ACL data as disclosed by Fouad by adding the threshold as disclosed by Chintakindi in order to set a condition for a reaction.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable
over Fouad in view of Dhanabalan US 20190182619 A1 (hereinafter Dhanabalan).

With regard to claim 20, Fouad discloses the one or more computer-readable media of claim 17, including instructions that, when executed by the one or more processors, further cause the one or more processors to perform the steps of:
Fouad does not explicitly disclose the following elements. However, Dhanabalan does disclose receiving a selection of the first route ([0060] "The mobile user is also prompted to select the type of route desired. Display prompt 176 on the display 170 allows the mobile user to select navigation instructions for a route");
generating a set of navigation instructions associated with the first route ([0065] "The navigation analyzer 140 is coupled to the geo-connectivity analyzer 120 and is configured to generate the navigation instructions 142 between the two geo-locations");
and transmitting, for output, the set of navigation instructions associated with the first route. ("…and transmits the application display output to a mobile computing device 102.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method involving ACL data as disclosed by Fouad by adding the navigation instructions as disclosed by Dhanabalan in order to perform a standard vehicle navigation function.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664